 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          M. LEE BAXTER,                                  CASE NO. C18-1601 MJP

11                                 Plaintiff,               ORDER DENYING PLAINTIFF’S
                                                            MOTION FOR PROTECTIVE
12                  v.                                      ORDER

13          STOEL RIVES LLP,

14                                 Defendant.

15

16          THIS MATTER comes before the Court on Plaintiff’s Motion for a Protective Order

17   (Dkt. No. 18). Having reviewed the motion, the response (Dkt. No. 20), the reply (Dkt. No. 22),

18   and all related papers, the Court DENIES the motion. Plaintiff failed to confer in person or by

19   telephone with Defendant before filing the motion, as required by Federal Rule of Civil

20   Procedure 26(c)(1) and Local Civil Rule 26(c)(1). If the issue cannot be resolved after the

21   parties meet and confer in accordance with the rules, they may file a unified document describing

22   the nature of the remaining dispute pursuant to Local Rule 37(a)(2).

23          //

24


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated May 30, 2019.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION FOR PROTECTIVE ORDER - 2
